Ingraham, F., J.
There was no valid objection to the assignment of the claim to the plaintiff. It was executed by the assignor and delivered to Brown for the plaintiff. The fact of its being made to enable the assignor to testify is no objection now, except to his credibility. There are very few cases in which a claim is assigned where such is not the real motive, although it is often sought to disguise such motives under some other plausible excuse. The legislature has seen fit to sanction such proceedings, and the courts are bound to carry out their enactments, however unjustly they may operate in individual cases.
(We omit a passage of the opinion, disposing briefly of questions raised upon the merits.)
Judgment affirmed.